J-S53044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    EDWARD WELLS                                    :
                                                    :
                       Appellant                    :   No. 365 EDA 2020

            Appeal from the PCRA Order Entered December 10, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004435-2013


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                               FILED: APRIL 26, 2021

        Edward Wells (Wells) appeals from the order entered in the Court of

Common Pleas of Philadelphia County (PCRA court) dismissing his petition filed

pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546,

as untimely. We affirm.

                                               I.

                                               A.

        On December 11, 2011, L.S., who was then nineteen-years old, went to

a club in Philadelphia with one of her girlfriends. Around closing time, L.S.

was unable to find her friend and while she looked for her, Wells followed L.S.

into a small, dark room. Wells forced L.S. to the ground and got on top of her


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53044-20


as she repeatedly told him that she did not want to have sex. Wells penetrated

L.S. vaginally and anally with his penis and left the room. L.S. then found her

friend, who drove her to the hospital to report the rape.

        A DNA sample produced from L.S.’s rape kit examination was entered

into a statewide database, resulting in a match to Wells’ DNA in October 2012.

A search warrant was issued to secure a confirmatory DNA sample. Wells was

arrested in March 2013 after an oral swab confirmed that his DNA matched

the rape kit sample.

                                               B.

        On October 7, 2015, Wells pled guilty to rape and involuntary deviate

sexual intercourse.1 The trial court deferred sentencing for preparation of a

presentence investigation report and a mental health evaluation. On April 13,

2016, new counsel entered his appearance for Wells and filed a motion to

withdraw his guilty plea. At the May 16, 2016 hearing on the motion, defense

counsel argued that Wells should be permitted to withdraw his plea because

he was innocent and had a disconnect with prior counsel. Wells asserted that

he had not spoken to plea counsel for three years before he entered the plea

and that counsel told him he was “going to fry” if he didn’t sign the plea

agreement. (N.T. Motion to Withdraw Guilty Plea, 5/16/16, at 4).




____________________________________________


1   18 Pa.C.S. §§ 3121(a)(1), 3123(a)(1).


                                           -2-
J-S53044-20


       On September 12, 2016, the trial court denied Wells’ motion to withdraw

the guilty plea and sentenced him to a term of not less than seven nor more

than fourteen years’ incarceration, followed by fifteen years of probation. On

direct appeal, Wells challenged the trial court’s denial of his pre-sentence

motion to withdraw his guilty plea.               A panel of this Court affirmed the

judgment of sentence on January 25, 2018. (See Commonwealth v. Wells,

2018     WL   545628      (Pa.   Super.        filed   Jan.   25,   2018))   (unpublished

memorandum).         In rendering its decision, the Court pointed out that two

separate tests showed that Wells’ DNA matched the DNA from L.S., that she

reported the rape immediately and was prepared to testify against him at

trial.2 Wells did not file a petition for allowance of appeal with our Supreme

Court.

       Wells, acting pro se, filed the instant PCRA petition on March 5, 2019.

Appointed counsel subsequently filed a Turner/Finley no-merit letter.3 On

October 2, 2019, the PCRA court issued notice of its intent to dismiss the PCRA



____________________________________________


2 The Court also observed that the record called into question Wells’ assertions
that counsel did not communicate with him for three years before the plea,
and that he entered the plea based on counsel’s statement that he would “fry”
if he refused. However, the Court noted that nothing in its decision should be
construed as ruling on the merits of Wells’ ineffectiveness claims or as
precluding him from developing them on collateral review. (See Wells, supra
at *7-8).

3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).


                                           -3-
J-S53044-20


petition. See Pa.R.Crim.P. 907(1). The court entered its order dismissing the

petition on December 10, 2019. This timely appeal followed. The PCRA court

permitted counsel to withdraw from representation and appointed new counsel

for appeal. Wells and the PCRA court complied with Rule 1925. See Pa.R.A.P.

1925(a)-(b).

                                               II.

                                               A.

       On appeal, Wells raises claims of ineffective assistance of plea counsel.

He contends that counsel failed to advise him of a favorable plea offer made

early in the process and neglected to inform the court that he was suicidal or

request    a   mental     health/competency          evaluation.   See   42   Pa.C.S.

§ 9543(a)(2)(ii) (listing ineffective assistance of counsel as basis for

substantive PCRA relief). However, before we may consider these arguments,

we must first address the timeliness of his PCRA petition. Wells acknowledges

that his petition is facially untimely and claims he meets the governmental

interference exception to the PCRA’s time-bar.4


____________________________________________


4 On appeal from the dismissal of a PCRA petition, our review is limited to
examining whether the trial court’s determination is supported by the
evidence of record and free of legal error. See Commonwealth v. Koehler,
229 A.3d 915, 927 (Pa. 2020). When an issue raises a question of law, our
review is de novo and our scope of review is plenary. See id. We further
note that a PCRA petitioner is not automatically entitled to an evidentiary
hearing, and we review a PCRA court’s decision dismissing a petition without
a hearing for an abuse of discretion. See Commonwealth v. Miller, 102
A.3d 988, 992 (Pa. Super. 2014); Pa.R.Crim.P. 907(1).


                                           -4-
J-S53044-20


      “The timeliness of a PCRA petition is a jurisdictional requisite.”

Commonwealth v. Shiloh, 170 A.3d 553, 557 (Pa. Super. 2017) (citation

omitted). A petitioner must file a PCRA petition within one year of the date

the underlying judgment becomes final. See 42 Pa.C.S. § 9545(b)(1). In the

instance case, Wells’ judgment of sentence became final on February 26,

2018, when his time to file a direct appeal expired.            See 42 Pa.C.S.

§ 9545(b)(3) (“A judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.”).

      We cannot consider a facially untimely PCRA petition unless a petitioner

pleads and proves one of the following limited exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      Although Wells emphasizes that he filed his petition just beyond the one-

year deadline, there is no equitable tolling of the PCRA’s one-year statute of


                                      -5-
J-S53044-20


limitations, and we lack jurisdiction over this case unless he satisfies the plain

language of an exception to the time-bar. See Commonwealth v. Rizvi,

166 A.3d 344, 348 (Pa. Super. 2017).

                                         B.

      With     regard   to   Wells’   argument   concerning   the   governmental

interference exception, he points to several shortcomings in the prison

system. Specifically, Wells avers that he is legally blind and claims that the

Department of Corrections (DOC) did not provide him with an aid to assist him

with legal-related tasks including legal research until February 15, 2019, a

short time before the deadline to file a timely PCRA petition lapsed. Wells also

claims “substantial and pervasive” governmental interference hindering his

ability to file a timely petition in the form of: an approximate two-week DOC

mail interruption leading into September 2018 which led to a lag in mail

service; his move to a restricted housing area within the prison because of

threats to his life; and his transfer to a different prison, further delaying his

mail access.

      The pertinent question with respect to the timeliness exception at

subsection 9545(b)(1)(i) is whether the government interfered with the

defendant’s ability to present his claim and whether he was duly diligent in

seeking the facts on which his claim is based.        See Commonwealth v.

Chimenti, 218 A.3d 963, 975 (Pa. Super. 2019), appeal denied, 229 A.3d

565 (Pa. 2020).


                                        -6-
J-S53044-20


       In the instant case, Wells has not made a plausible showing that the

government actively hindered his ability to timely raise his underlying

ineffective assistance of counsel claims. See Rizvi, supra at 348 (finding

meritless appellant’s claim that limited prison library resources and his

restricted housing status amounted to governmental interference). By Wells’

own admission, he was provided with legal assistance from a prison aid in

advance of the one-year filing deadline. Further, the record reflects that Wells

was aware of counsel’s allegedly deficient representation related to entry of

his guilty plea in 2017-2018 when litigating his direct appeal. Wells has not

provided a sound reason why he could not have developed these claims

further at that time or at some point prior to the filing deadline. To the extent

Wells raises ineffective assistance of counsel claims in connection with the

untimeliness of his petition, it is well settled that allegations of ineffectiveness

do not overcome the jurisdictional timeliness requirements of the PCRA. See

Commonwealth v. Zeigler, 148 A.3d 849, 853 (Pa. Super. 2016).5

       In sum, we conclude that the government did not interfere with Wells’

timely discovery of his underlying ineffectiveness claims forming the basis of

this petition. Therefore, Wells’ petition is time-barred and the PCRA court

lacked jurisdiction to review it.



____________________________________________


5 We observe with regard to Wells’ assertion concerning counsel’s failure to
request a mental health evaluation that the record belies his claim and shows
such evaluation was completed.

                                           -7-
J-S53044-20


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/21




                          -8-